Case: 5:19-cv-02534-DCN Doc #: 14 Filed: 03/23/21 1 of 2. PagelD #: 810

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KELLY FENWICK, ) CASE NO. 5:19 CV 2534
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING
) REPORT AND
ANDREW SAUL, ) RECOMMENDATION
Commissioner of Social Security )
Administration, )
)
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge David A. Ruiz (ECF #13). On October 29, 2019, Plaintiff, Kelly Fenwick, filed her
Complaint (ECF #1) challenging the final decision of the Commissioner of Social Security
Administration denying her application for Supplemental Security Income (“SSI”). Pursuant to
Local Rule 72.2(b), the case was referred to Magistrate Judge David A Ruiz for a Report and
Recommendation.

On January 5, 2021, Magistrate Judge Ruiz issued a Report and Recommendation finding
that the Commissioner’s decision denying SSI was supported by substantial evidence and
recommended that the Commissioner’s decision be AFFIRMED. Ms. Fenwick did not file an
objection to the Report and Recommendation.

Standard of Review for a Magistrate Judge’s Report and Recommendation
The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED R.

CIv. P. 72(b) states:
Case: 5:19-cv-02534-DCN Doc #: 14 Filed: 03/23/21 2 of 2. PagelD #: 811

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil
Rules commented on the standard of review stating, “when no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require
district court review of magistrate judge’s factual or legal conclusions, under a de novo or any
other standard, when neither party objects to these findings.” Thomas y. Arn, 474 U.S. 140, 150
(1985). Here, no objection was filed by either party. Accordingly, this Court reviews the Report
and Recommendation for a finding of clear error on the face of the record.

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with the

findings set forth therein. The Report and Recommendation of Magistrate Judge Ruiz (ECF #13)

is ADOPTED. The decision of the Commissioner denying Petitioner’s application for

Supplemental Security Income is AFFIRMED. IT IS SO ORDERED.

    
  

lV, 00 A
AA AX [f

  

A
Vr

   

i
¥

 

L
IN Ow, ur ‘
DONALD C. NUGENT / \
UNITED STATES DISTRICT JUDGE

 
